DISMISS and Opinion Filed January 3, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-01097-CV

     FIREWHEEL SURGICAL SALES, LLC AND LEWIE THOMPSON, Appellants
                                 V.
                      EXACTECH, INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-10-01153-M

                            MEMORANDUM OPINION
                          Before Justices Moseley, Bridges, and Evans
                                  Opinion by Justice Moseley
       Before the Court is appellants’ December 2, 2013 motion to dismiss the appeal.

Appellants have informed the Court that they no longer wish to pursue this appeal. Accordingly,

we grant appellants’ motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Jim Moseley/
                                                  JIM MOSELEY
131097F.P05                                       JUSTICE
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

FIREWHEEL SURGICAL SALES, LLC                      On Appeal from the 298th Judicial District
AND LEWIE THOMPSON, Appellants                     Court, Dallas County, Texas.
                                                   Trial Court Cause No. DC-10-01153-M.
No. 05-13-01097-CV         V.                      Opinion delivered by Justice Moseley.
                                                   Justices Bridges and Evans, participating.
EXACTECH, INC., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, EXACTECH, INC., recover its costs of this appeal from
appellants, FIREWHEEL SURGICAL SALES, LLC AND LEWIE THOMPSON.


Judgment entered this 3rd day of January, 2014.




                                                   /Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE




1301097.R.docx                               –2–